     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 1 of 14



 1   Jared G. Keenan (Bar No. 027068)
     Casey Arellano (Bar No. 031242)
 2   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85013
     Telephone: (602) 650-1854
 4   Email: jkeenan@acluaz.org
             carellano@acluaz.org
 5   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz, Sonia
 6   Rodriguez, Christina Verduzco, Jackie Thomas, Jeremy
     Smith, Robert Gamez, Maryanne Chisholm, Desiree Licci,
 7   Joseph Hefner, Joshua Polson, and Charlotte Wells, on
     behalf of themselves and all others similarly situated
 8   [ADDITIONAL COUNSEL LISTED ON SIGNATURE
     PAGE]
 9
     Asim Dietrich (Bar No. 027927)
10   ARIZONA CENTER FOR DISABILITY LAW
     5025 East Washington Street, Suite 202
11   Phoenix, Arizona 85034
     Telephone: (602) 274-6287
12   Email: adietrich@azdisabilitylaw.org
13   Attorneys for Plaintiff Arizona Center for Disability Law
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE
14   PAGE]
15                            UNITED STATES DISTRICT COURT

16                                     DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;         No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph       PLAINTIFFS’ MOTION TO
19   Hefner; Joshua Polson; and Charlotte Wells, on        ENFORCE THE COURT’S
     behalf of themselves and all others similarly         ORDER AND FOR FURTHER
20   situated; and Arizona Center for Disability Law,      RELIEF (DOC. 3089)
21                       Plaintiffs,
22           v.
23   David Shinn, Director, Arizona Department of
     Corrections, Rehabilitation, and Reentry; and
24   Larry Gann, Assistant Director of the Medical
     Services Contracting Monitoring Bureau, in their
25   official capacities,
26                       Defendants.
27
28

     LEGAL23774493.1
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 2 of 14



 1                                       INTRODUCTION
 2           On December 11, 2018, the Court appointed Dr. Marc Stern as an expert to analyze
 3   “irregularities and errors in the monitoring process that produces compliance numbers,”
 4   pursuant to a previous court order. [Doc. 3089 at 1, citing Doc. 2900] The Court’s charge
 5   “include[d], but [wa]s not limited to, [. . .] whether the instructions for evaluating
 6   compliance as outlined in the Monitoring Guide are being applied correctly, [. . .] and the
 7   documentation of any subsequent modifications to proposed numbers.” Id. at 1-2. “If Dr.
 8   Stern concludes any aspect of the monitoring process is unreliable or inaccurate, Dr. Stern
 9   will provide written recommendations of remedial measures to correct any identified
10   deficiencies.” Id. at 2. On October 4, 2019, he submitted his report, focusing on the
11   methodology used for medical and mental health performance measures. [Doc. 3379]
12   The Court adopted many of his recommendations, and directed Defendants to modify
13   their monitoring process accordingly. [Docs. 3495, 3518]
14           Unfortunately, Plaintiffs must return to the Court to seek further relief pursuant to
15   the expert appointment order. As detailed below, Plaintiffs have found that subsequent to
16   the COVID-19 pandemic-induced cancellation of routine dental care to class members,
17   Defendants continue to report close to 100% compliance with these performance
18   measures, while simultaneously noting that the measured activities are not occurring.
19   The Court should not countenance such brazen disregard for the Stipulation’s
20   requirements and the Court’s orders, and Defendants’ unilateral decision to find
21   themselves compliant when they are not performing the required actions. See, e.g., Doc.
22   3495 at 5 n.1 (“History has shown that Defendants appear to believe they are empowered
23   to modify the Stipulation to accommodate their own preferences . . . Defendants’ view of
24   interpreting the Stipulation as they wish is plainly unreasonable.”).
25           Additionally, Defendants’ recent Court filings regarding their auditing of
26   performance measures previously found noncompliant indicate that their reviewers are not
27   including in the audits specialty medical encounters that have been cancelled or postponed
28   due to the pandemic. Defendants cannot unilaterally create an exception to the

     LEGAL23774493.1
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 3 of 14



 1   Stipulation’s requirements regarding the provision of health care to class members. See,
 2   e.g., Doc. 3495 at 5 (“Defendants previously determined that they were free to unilaterally
 3   undercut the Stipulation by abandoning the HNR-Box system and manipulating their
 4   compliance by only assessing HNRs from prisoners who were seen by a health care
 5   provider and not counting attempts by prisoners who were unable to visit the Open Clinic
 6   due to illness or scheduling conflicts with their prison jobs.”) If Defendants believe that
 7   COVID-19 warrants a change in the Stipulation’s monitoring requirements, they must
 8   seek a court order modifying the Stipulation. Rufo v. Inmates of Suffolk County Jail, 502
 9   U.S. 367, 383 (1992). They may not unilaterally grant themselves such a modification,
10   without informing Plaintiffs or the Court, as they have done here.
11           Plaintiffs seek further relief, and request that the Court direct its expert, Dr. Stern,
12   to (1) analyze the methodology used for the dental performance measures, (2) research
13   and determine whether the methodology being used for health care performance measures
14   involves removing from consideration or counting as compliant any encounters that have
15   been cancelled or postponed due to the COVID-19 pandemic; and (3) provide his
16   recommendations for remedial steps to correct Defendants’ methodology in measuring
17   compliance with the Stipulation’s requirements during the pandemic.             Plaintiffs also
18   request that the Court order Defendants to reaudit all performance measures for which
19   they either counted as compliant, or excluded from review, health care encounters that
20   either did not occur or were delayed due to COVID-19. Finally, Plaintiffs request that the
21   Court order Defendants to reissue their audit reports for the relevant performance
22   measures with the correct scores, and to the extent the corrected scores fall below the 85%
23   compliance threshold and Defendants were not previously found noncompliant with the
24   relevant measures/institutions, find Defendants substantially noncompliant with those
25   measures.
26                                         BACKGROUND
27           On April 30, 2020, after numerous reports from class members that Defendants had
28   cancelled all on-site dental care and diagnostic procedures as well as all out-of-cell

     LEGAL23774493.1                               -2-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 4 of 14



 1   activities for people incarcerated in maximum custody units, Plaintiffs’ counsel wrote to
 2   Defendants and asked for more information regarding any modifications that had been
 3   made to the delivery of health care and/or changes to operational policies in maximum
 4   custody that could potentially impact Defendants’ ability to comply with the Stipulation’s
 5   performance measures. [See Declaration of Corene Kendrick (“Kendrick Decl.”), ¶ 2, Ex.
 6   1] On May 21, 2020 Counsel for Defendants responded, stating that
 7           [T]here have been some process changes designed to protect the inmate
             population from COVID-19. For example, intake now occurs weekly
 8           instead of daily because movement is limited statewide. This allows the
             newly admitted inmates to quarantine for 14 days in the Baker Ward before
 9           being transferred. In addition, on-site visits for routine ophthalmology,
             audiology, ultrasounds, dental, and some mental health programming
10           (where a potential cluster of inmates may exist) have been limited or
             delayed to further protect the inmates. As we discussed last week, there have
11           been delays for routine specialty consultations because of the unavailability
             (office closures) of third-party providers, which has resulted in a backlog.
12           However, those inmates with urgent medical or mental health needs or those
             in need of cancer treatments are still able to receive necessary care.
13
     Id., Ex. 2 at 1.
14
             Defendants did not respond with any detail with regard to the specific PMs spelled
15
     out in Plaintiffs’ letter. Compare id. Ex. 1 and Ex. 2. Yet as described below, these
16
     delays and cancelled encounters are either marked as compliant in Defendants’ CGAR
17
     reports, or apparently Defendants exclude them from review.
18
             I.        Defendants Are Counting Dental Encounters That Were Cancelled or
19                     Delayed Due to COVID-19 as Compliant.
20           The Stipulation has four Performance Measures related to dental care, three of
21   which are currently in effect:
22           [PM] 100 - Prisoners on the routine dental care list will not be removed
             from the list if they are seen for urgent care or pain appointments that do not
23           resolve their routine care issues or needs.
24           [PM] 102 - Routine dental care wait times will be no more than 90 days
             from the date the HNR was received.
25
             [PM] 103 - Urgent dental care wait times, as determined by the contracted
26           vendor, shall be no more than 72 hours from the date the HNR was received.
27   Doc. 1185-1 at 15; Doc. 3575-1 at 13 (list of current and terminated PMs).
28

     LEGAL23774493.1                              -3-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 5 of 14



 1           Starting with the March 2020 CGAR reports, Defendants began giving themselves
 2   credit for compliance with these requirements when the dental care encounters did not
 3   occur. In the March CGARs for Perryville, Tucson, Winslow, and Yuma, the monitor
 4   listed multiple dental encounters as compliant for PM 102, even though the monitor also
 5   noted that the appointment had been cancelled. For example, for Perryville’s Santa Cruz,
 6   Santa Maria, and Santa Rosa Units, in March 2020, the monitor listed the compliance rate
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   at each as 10 out of 10, even though the entries clearly state that at least one person in

25   each unit’s sample was “not seen due to covid 19” or “not seen possibly due to covid 19”:

26   Kendrick Decl., Ex. 3 (ADCM1615396)

27           In March, these cancelled dental encounters were recorded as compliant at four

28   prisons; in April and May 2020, at nine prisons; and by June 2020 CGARs, at all ten

     LEGAL23774493.1                            -4-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 6 of 14



 1   prisons. If appointments listed as “not seen due to covid 19” and “delayed due to covid
 2   19” are actually counted as noncompliant, as they must be under the language of the
 3   Performance Measures, Defendants’ compliance scores consistently fall below the 85%
 4   threshold, as seen in Table 1:
 5                            Table 1: PM 102 Discrepancies, March-July 2020
     Facility         March   March    April   April     May     May      June    June     July    July
 6                    CGAR    Actual   CGAR    Actual   CGAR    Actual   CGAR    Actual   CGAR    Actual
     Douglas                           28/30   27/30    30/30   12/30    29/29    8/28    30/30   22/30
 7                                      93%     90%     100%     40%     100%     29%     100%     73%
     Eyman                             49/49   47/49    49/50   25/50    50/50    3/50    49/49   13/49
 8                                     100%     96%      98%     50%     100%      6%     100%     27%
     Florence                          60/60   57/60    60/60   44/60    57/58    5/58    42/43   37/43
 9                                     100%     95%     100%     73%      98%      9%      98%     86%
     Lewis                             76/76   67/76    72/73   38/73    67/67    7/67    57/57   19/57
10                                     100%     88%      99%     52%     100%     10%     100%     33%
     Perryville       69/70   60/70    51/53   26/53    70/70   19/70    80/80   18/80    21/21    9/21
11                    99%     86%       96%     49%     100%     27%     100%     23%     100%     43%
     Phoenix                           20/20   19/20    26/26   20/26    20/20    6/20      8/8     3/8
12                                     100%     95%     100%     77%     100%     30%     100%     38%
     Safford                           30/30    9/30    25/26    4/26    30/30    0/30    30/30    6/30
13                                     100%     30%      96%     15%     100%      0%     100%     20%
14   Tucson           62/68   57/68    57/61   33/61    63/69   17/69    64/64   14/64    63/63   31/63
                       91%    84%       93%     54%      91%     25%     100%     22%     100%     49%
15   Winslow          24/24   23/24                                      26/27   21/27
                      100%    96%                                         96%     78%
16   Yuma             46/50   44/50    50/50   26/50    50/50   11/50    50/50   11/50    45/45   16/45
                       92%    88%      100%    52%      100%    22%      100%     22%     100%    36%
17   Kendrick Dec. Exs. 3-7; id. ¶ 9.1
18              Given the facial inaccuracies in the CGARs and the falsely inflated compliance
19   numbers, the Court should find Defendants substantially noncompliant with PM 102 at all
20   facilities except Winslow, and direct Defendants to recalculate their compliance scores.
21
                II.     Defendants Are Not Including in Their Compliance Reports Specialty
22                      Appointments That Are Outside The Stipulation’s Timeframes Because
                        The Appointments Have Been Delayed Due to COVID-19.
23              Defendants admit that there is a backlog of delayed specialty consults.            [See
24   Kendrick Dec. Ex. 8 at 2 (“There are many offsite specialists that have not resumed a full
25   schedule and are still working down backlogs.”)]2              These delays therefore implicate
26
27              1
              Blank squares on the chart indicate that there was no discrepancy between the
     reported score and the actual file review.
28          2
              Defendants’ September 23, 2020 email refers to the “State of Arizona Governor’s

     LEGAL23774493.1                                    -5-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 7 of 14



 1   Performance Measures 50 and 51, which relate to the timeliness of outside specialty care
 2   requested on urgent and routine bases:
 3           [PM] 50 - Urgent specialty consultations and urgent specialty diagnostic
             services will be scheduled and completed within 30 calendar days of the
 4           consultation being requested by the provider.
 5           [PM] 51 – Routine specialty consultations will be scheduled and completed
             within 60 calendar days of the consultation being requested by the provider.
 6
     Doc. 1185-1 at 11.
 7
             The Court previously found Defendants substantially noncompliant with PM 50 at
 8
     Florence, Perryville, Tucson; and with PM 51 at Douglas, Eyman, Florence, Perryville,
 9
     Tucson, and Yuma. [Docs. 2030, 2043, 2764]3 The Court’s October 2017 Order to Show
10
     Cause included PM 50 at Florence and PM 51 at Eyman and Florence, Doc. 2373 at 3; in
11
     June 2018, Defendants were found in contempt for noncompliance with those measures /
12
     facilities, which were responsible for $107,000 of the $1.44 million contempt fine.
13
     [Doc. 2898 at 18-19, 21-22]
14
             The Court’s May 6, 2019 Order to Show Cause included PM 50 at Florence, and
15
     PM 51 at Eyman, Florence, and Tucson. [Doc. 3235 at 7] The Court’s January 31, 2020
16
     Order to Show Cause included PM 50 at Florence, Perryville, and Tucson, and PM 51 at
17
     Douglas, Eyman, Florence, Perryville, Tucson, and Yuma. [Doc. 3490 at 2] From
18
     February through August 2020, following the January 2020 OSC, Defendants have been
19
     noncompliant with PM 50 at Florence and Tucson four out of seven months, and with PM
20
     51 at Eyman five out of seven months, at Tucson four out of seven months, at Florence
21
22
23
     Executive Orders” as a reason for postponing or delaying specialty care. Kendrick Decl.
24   Ex. 8 at 1. However, the Governor’s executive order that temporarily suspended non-
     essential surgeries was only in effect for the month of April 2020. See Executive Order
25   2020-32 (April 22, 2020) (lifting the prohibition on non-essential procedures as of May 1,
     2020, if clinics and hospitals meet basic hygiene requirements), available at
26   https://azgovernor.gov/sites/default/files/eo_2020-32_elective_surgeries.pdf.
             3
               Plaintiffs moved the Court on September 8, 2020, to find Defendants substantially
27   noncompliant with PM 50 at Eyman, Lewis, and Yuma (Doc. 3735), and Defendants
     conceded they are substantially noncompliant with these PMs / institutions (Doc. 3759 at
28   5), but the Court has not yet made a formal finding of substantial noncompliance.

     LEGAL23774493.1                             -6-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 8 of 14



 1   three out of seven months, and at Perryville and Yuma one out of seven months. [See
 2   Doc. 3799 at 4]4
 3           Given the historic and chronic noncompliance at many prisons with these
 4   performance measures, it was surprising that in April 2020 – the month in which non-
 5   essential specialty care was suspended pursuant to the Governor’s order (see supra note 2)
 6   – Defendants achieved perfect or near-perfect compliance scores with these measures.
 7   Table 2: Defendants’ Compliance with Specialty Care PMs, February – August 2020
       PM Prison          Feb.   March April        May    June     July    Aug.
 8
       50        Eyman        32%      30%       95%      74%       90%       58%       79%
 9
       50        Florence     57%      40%      100%      82%       100%      50%       86%
10
       50        Lewis        57%      58%       100      87%       90%       64%       73%
11
       50        Perryville   95%      93%      100%      100%      97%       96%       93%
12
       50        Tucson       60%      68%      100%      69%       91%       72%       85%
13
       50        Yuma         82%     84.6%      92%      96%       96%       85%       83%
14
       51        Douglas      93%      96%       94%      91%       100%      85%       95%
15
       51        Eyman        38%      34%       92%      80%       98%       58%       84%
16     51        Florence     40%      58%       96%      98%       91%       77%       92%
17     51        Lewis        63%      58%      100%      98%       89%       90%       69%
18     51        Perryville   91%      83%       97%      100%      99%       90%       92%
19     51        Tucson       65%      68%       96%      77%       99%       83%       96%
20     51        Yuma         86%      86%       96%      88%       100%      90%       80%
21
     [Doc. 3735, 3762, 3797-1, 3800]
22
             More recently, compliance with these specialty care measures has sagged again at
23
     some facilities. But notably, it appears that the reason for the findings of noncompliance
24
     is the failure of staff to document in the medical records that the delay or cancellation of
25
     specialty care was caused by the COVID-19 pandemic— not the delay or cancellation
26
27           4
             On May 6, 2020, Plaintiffs moved the Court to find Defendants in contempt of
     the May 2019 OSC due to their ongoing failure to comply with PM 50 at Florence through
28   the February 2020, but the Court has not yet ruled on the motion. [Doc. 3584]

     LEGAL23774493.1                             -7-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 9 of 14



 1   itself. For example, the explanation offered to the Court for the 83% compliance with
 2   Performance Measure 51 at Tucson in July 2020 was that “the audited charts that had
 3   been rescheduled or suspended due to COVID did not contain the proper documentation
 4   citing COVID or external provider as reason for suspension of consult.” Doc. 3757-1 at
 5   333. It further described a corrective action plan where the “Clinical Coordinator will
 6   document in the EMR [electronic medical record] the cause of delays in service . . .” and
 7   there will be “[a] full audit of consults occur[ing] at least once monthly to check for
 8   appropriate documentation.”     Doc. 3757-1 at 333-34; see also Doc. 3797-1 at 321
 9   (explaining noncompliance with PM 51 at Eyman as due to “consults scheduled outside
10   time frames did not contain appropriate documentation,”); Kendrick Decl. Ex. 9 (July
11   2020 Florence CGAR finding noncompliance with PM 50 and 51 due to
12   “INAPPROPRIATE DOCUMENTATION”).
13           Defendants’ practice of omitting cancelled or delayed specialty care encounters
14   from the sample from which they calculate compliance is not simply a matter of using
15   improper methodology, but rather has a palpable impact upon the class members who
16   were to benefit from the Stipulation’s requirements.5 For example, Plaintiffs’ counsel
17   recently notified Defendants of the numerous delays in specialty care to a class member
18   with cancer who died after months of delays and cancellations. [See Kendrick Decl. Ex.
19   10(noting that staff cited the April 2020 Executive Order as the reason for delays in
20   surgical care that occurred in late May and July 2020, after the Order had been lifted)]
21           Therefore, pursuant to the Court’s Order appointing Dr. Stern to advise the Court
22   as to the proper methodology to be used by Defendants in measuring compliance, the
23   Court should direct Dr. Stern to research and report to the Court whether the methodology
24
             5
              Plaintiffs are not required to show that the noncompliance with the Stipulation or
25   with the Court’s orders creates an imminent risk of harm before the Stipulation or court
     orders can be enforced. Defendants have made this argument before, and the Court has
26   rejected it. See Doc. 2504 at 2 (“Defendants’ attempt to inject a harmless error analysis
     into each instance of noncompliance finds no support in the Stipulation’s language or
27   purpose.”); see also Parsons v. Ryan, 912 F.3d 486, 501 (9th Cir. 2018) (“Parsons II”)
     (“the district court was not required to make new findings of a constitutional violation
28   before enforcing the Stipulation.”)

     LEGAL23774493.1                             -8-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 10 of 14



 1   being used for these performance measures involves removing from consideration any
 2   encounters that have been cancelled or postponed due to the COVID-19 pandemic.
 3                                           ARGUMENT
 4           The Stipulation is a contract, and Plaintiffs are entitled to enforcement of its terms.
 5   See Parsons v. Ryan, 912 F.3d 486, 497 (9th Cir. 2018) (“Parsons II”) (where “the
 6   contractual language is clear, [courts] will afford it its plain and ordinary meaning and
 7   apply it as written.”). Defendants are also obligated to obey the Court’s prior orders,
 8   including the orders regarding the methodology to be used in measuring compliance with
 9   the Stipulation:
10           We begin with the basic proposition that all orders and judgments of courts must be
             complied with promptly. If a person to whom a court directs an order believes that
11           order is incorrect the remedy is to appeal, but, absent a stay, he must comply
             promptly with the order pending appeal. Persons who make private determinations
12           of the law and refuse to obey an order generally risk criminal contempt even if the
             order is ultimately ruled incorrect.
13
14   Maness v. Meyers, 419 U.S. 449, 458 (1975). See also Doc. 3734 at 4 (enforcing the
15   Court’s prior order and sanctioning Defendants for their noncompliance).
16           Regardless of whether Defendants are marking as compliant the delayed and
17   cancelled dental and specialty care encounters that have “documentation” of the reason for
18   the delays or cancellations, or are removing them entirely from consideration for the
19   monthly audit, they cannot unilaterally make such a change in the monitoring
20   methodology to measure compliance. These encounters did not occur, or if they occurred,
21   they were outside of the Stipulation’s required timeframes; they must therefore be counted
22   as noncompliant.     The COVID-19 pandemic does not justify Defendants’ failure to
23   provide health care as required by the Stipulation. See Doc. 3540 at 2 (denying Plaintiffs’
24   motion for an order directing Defendants to develop a COVID-19 plan, but noting that
25   despite the pandemic, “Defendants remain obligated to treat prisoners who become ill or
26   critically ill consistent with the Stipulation and Defendants have a solemn responsibility to
27   protect the individuals in their custody.”).
28

     LEGAL23774493.1                                -9-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 11 of 14



 1           Defendants are not accurately reporting their compliance with the Stipulation to the
 2   Court. The Court has abundant power to enforce its prior orders and grant further relief to
 3   Plaintiffs. See, e.g., Parsons v. Ryan, 949 F.3d 443, 454–55 (9th Cir. 2020) (“Parsons
 4   III”); Parsons II, 912 F.3d at 497.
 5                                           CONCLUSION
 6           Defendants cannot achieve compliance with the Stipulation by unilaterally
 7   deciding to excuse their noncompliance due to the pandemic. They have thus provided
 8   false CGAR audit results for several recent months.
 9           Therefore, Plaintiffs request that the Court direct its expert, Dr. Stern, to (1)
10   analyze the methodology used for the dental performance measures, (2) research and
11   report to the Court whether the methodology being used for health care performance
12   measures involves removing from consideration or counting as compliant any encounters
13   that have been cancelled or postponed due to the COVID-19 pandemic; and (3) provide
14   his recommendations for remedial measures to correct Defendants’ methodology in
15   measuring compliance with the Stipulation’s requirements.
16           Plaintiffs further request that the Court order Defendants to reaudit all performance
17   measures for which they either counted as compliant or excluded from review, health care
18   encounters that either did not occur or were delayed due to COVID-19. Plaintiffs also
19   request that the Court order Defendants to reissue their audit reports for the relevant
20   performance measures with the correct scores, and to the extent the corrected scores fall
21   below the 85% compliance threshold and Defendants were not previously found
22   noncompliant with the relevant measures /institutions, find Defendants substantially
23   noncompliant.
24           A proposed order is attached.
25           //
26           //
27           //
28           //

     LEGAL23774493.1                             -10-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 12 of 14



 1                                         Respectfully submitted,
 2   Dated: November 13, 2020             PRISON LAW OFFICE
 3                                        By:     s/ Corene Kendrick
                                                Donald Specter (Cal. 83925)*
 4                                              Alison Hardy (Cal. 135966)*
                                                Sara Norman (Cal. 189536)*
 5                                              Corene Kendrick (Cal. 226642)*
                                                Rita K. Lomio (Cal. 254501)*
 6                                              1917 Fifth Street
                                                Berkeley, California 94710
 7                                              Telephone: (510) 280-2621
                                                Email: dspecter@prisonlaw.com
 8                                                       ahardy@prisonlaw.com
                                                         snorman@prisonlaw.com
 9                                                       ckendrick@prisonlaw.com
                                                         rlomio@prisonlaw.com
10
                                                *Admitted pro hac vice
11
                                                David C. Fathi (Wash. 24893)*
12                                              Maria V. Morris (Cal. 223903)*
                                                Eunice Hyunhye Cho (Wash. 53711)*
13                                              ACLU NATIONAL PRISON
                                                PROJECT
14                                              915 15th Street N.W., 7th Floor
                                                Washington, D.C. 20005
15                                              Telephone: (202) 548-6603
                                                Email: dfathi@aclu.org
16                                                       mmorris@aclu.org
                                                         echo@aclu.org
17
                                                *Admitted pro hac vice. Not admitted in
18                                               DC; practice limited to federal courts.
19                                              Daniel C. Barr (Bar No. 010149)
                                                Amelia M. Gerlicher (Bar No. 023966)
20                                              John H. Gray (Bar No. 028107)
                                                PERKINS COIE LLP
21                                              2901 N. Central Avenue, Suite 2000
                                                Phoenix, Arizona 85012
22                                              Telephone: (602) 351-8000
                                                Email: dbarr@perkinscoie.com
23                                                       agerlicher@perkinscoie.com
                                                         jhgray@perkinscoie.com
24
25
26
27
28

     LEGAL23774493.1                     -11-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 13 of 14



 1                                              Jared G. Keenan (Bar No. 027068)
                                                Casey Arellano (Bar No. 031242)
 2                                              ACLU FOUNDATION OF
                                                ARIZONA
 3                                              3707 North 7th Street, Suite 235
                                                Phoenix, Arizona 85013
 4                                              Telephone: (602) 650-1854
                                                Email: jkeenan@acluaz.org
 5                                                       carellano@acluaz.org
 6                                        Attorneys for Plaintiffs Shawn Jensen;
                                          Stephen Swartz; Sonia Rodriguez; Christina
 7                                        Verduzco; Jackie Thomas; Jeremy Smith;
                                          Robert Gamez; Maryanne Chisholm;
 8                                        Desiree Licci; Joseph Hefner; Joshua
                                          Polson; and Charlotte Wells, on behalf of
 9                                        themselves and all others similarly situated
10                                        ARIZONA CENTER FOR
                                          DISABILITY LAW
11
                                          By:     s/ Maya Abela
12                                              Asim Dietrich (Bar No. 027927)
                                                5025 East Washington Street, Suite 202
13                                              Phoenix, Arizona 85034
                                                Telephone: (602) 274-6287
14                                              Email: adietrich@azdisabilitylaw.org
15                                              Rose A. Daly-Rooney (Bar No. 015690)
                                                J.J. Rico (Bar No. 021292)
16                                              Maya Abela (Bar No. 027232)
                                                ARIZONA CENTER FOR
17                                              DISABILITY LAW
                                                177 North Church Avenue, Suite 800
18                                              Tucson, Arizona 85701
                                                Telephone: (520) 327-9547
19                                              Email:
                                                   rdalyrooney@azdisabilitylaw.org
20                                                        jrico@azdisabilitylaw.org
                                                          mabela@azdisabilitylaw.org
21
                                          Attorneys for Arizona Center for Disability
22                                        Law
23
24
25
26
27
28

     LEGAL23774493.1                     -12-
     Case 2:12-cv-00601-ROS Document 3805 Filed 11/13/20 Page 14 of 14



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on November 13, 2020, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
                                        Michael E. Gottfried
 6                                         Lucy M. Rand
                                Assistant Arizona Attorneys General
 7                                 Michael.Gottfried@azag.gov
                                       Lucy.Rand@azag.gov
 8
                                        Daniel P. Struck
 9                                        Rachel Love
                                    Timothy J. Bojanowski
10                                     Nicholas D. Acedo
                                       Ashlee B. Hesman
11                                       Jacob B. Lee
                                        Timothy M. Ray
12                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
                                   dstruck@strucklove.com
13                                  rlove@strucklove.com
                                tbojanowski@strucklove.com
14                                 nacedo@strucklove.com
                                  ahesman@strucklove.com
15                                   jlee@strucklove.com
16                                   tray@strucklove.com

17                                    Attorneys for Defendants

18
19                                                               s/ C. Kendrick

20
21
22
23
24
25
26
27
28

     LEGAL23774493.1                            -13-
